EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
1.	Claims 1-11 and 26 are allowed.
2.	The following is an examiner's statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a method for synchronizing time between a plurality of nodes of a converter device for high voltage power conversion, the method being performed in a first node of the converter device and comprising, inter alia, obtaining a delay value for receiving time references from the second node; determining a compensated time by adding the delay value to the time reference; and setting a clock in the first node to be the compensated time.

Claims 2-6 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 7 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a first node for synchronizing time between a plurality of nodes of a converter device for high voltage power conversion, the first node being one of the plurality of nodes, the first node comprising, inter alia,  a non-transitory memory storing instructions that, when executed by the professor cause the first node to: obtain a delay value for receiving time references from the second node; determine a compensated time by adding the delay value to the time reference; and set a clock in the first node to be the compensated time.
Claims 8-11 depend directly or indirectly on claim 7 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 26 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a method for synchronizing time between a plurality of nodes of a converter device for high voltage power conversions, inter alia, obtaining, by the first node, a first delay value for receiving time references from the second node; determining, by the first node, a first compensated time by adding the first delay value to the first time reference; PG-P1815o5USo1-KGPage 4 of 9setting a clock in the first node to be the first compensated time; sending the first compensated time as a second time reference to a third node of the converter device; receiving, by the third node, the second time reference from the first node of the converter device; obtaining, by the third node, a second delay value for receiving time references from the third node; determining, by the third node, a second compensated time by adding the second delay value to the second time reference; setting a clock in the third node to be the second compensated time; and sending the second compensated time as a time reference to a fourth node of the converter device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONCLUSION
3.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure. All fail to teach or disclose the limitations indicated above.
CONTACT INFORMATION
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (08/03/2022)				4 August 2022
Examiner, Art Unit 2837					
								/EMILY P PHAM/                                                                                      Primary Examiner, Art Unit 2837